Citation Nr: 0121524	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  96-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability. 

2.  Entitlement to service connection for earaches, as due to 
undiagnosed illness. 

3.  Entitlement to service connection for a skin disorder 
claimed as tinea pedis, rash on both feet, and rash on the 
back of legs, as due to undiagnosed illness. 

4.  Entitlement to service connection for an eye disability, 
including exophoria, glaucoma, blurred/double vision, 
diplopia, convergence insufficiency, increased cup to disc 
ratio, triplopia, presbyopia, eyeball throbbing, and myopia, 
as due to undiagnosed illness. 

5.  Entitlement to service connection for a respiratory 
disability, including congested chest, chest tightness, 
shortness of breath, dyspnea, a lung disorder and chronic 
colds, as due to an undiagnosed illness. 

6.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea, as due to an undiagnosed illness. 

7.  Entitlement to service connection for a neurological or 
psychiatric disability, including muscle weakness, loss of 
strength, neurogenic bladder, fatigue, headaches, anxiety 
reaction, hand and facial numbness, binary problems, memory 
loss/amnesia, insomnia, poor concentration, depression, 
learning abnormality, nightsweats, dizziness, dysthymic 
disorder, and speech pathology/impediment, as due to an 
undiagnosed illness. 

8.  Entitlement to service connection for a cardiovascular 
disability, including pain or pressure in the chest, 
palpitations, hypertension, and tachycardia, as due to an 
undiagnosed illness. 

9.  Entitlement to service connection for a genitourinary 
disability, including dysuria, dyspareunia, urinary or kidney 
problems, enlarged prostate, enlarged spleen, right lower 
quadrant pain, painful intercourse, increased nocturia, 
prostatitis, kidney infections, and small right varicocele, 
as due to an undiagnosed illness. 

10.  Entitlement to service connection for a musculoskeletal 
disability, including joint pain, shoulder impingement, 
bursitis, lumbalgia, fibromyalgia, knee pain, upper back 
pain, and left triceps tendonitis, as due to an undiagnosed 
illness. 

11.  Entitlement to service connection for a dental 
disability, including temporomandibular joint pain, gum loss, 
periodontitis, and a salivary stone, as due to an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from January 1970 to 
April 1970, and from November 1990 to June 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 1999, the Board issued a decision 
which in pertinent part, denied service connection for a 
hearing loss disability, earaches, a skin disorder, an eye 
disability, a respiratory disability, sleep disorder, a 
neurological or psychiatric disability, a cardiovascular 
disability, a genitourinary disability, a musculoskeletal 
disability (other than the specific joints that are service 
connected), and a dental disability, as not well grounded.  
Additional issues were the subject of a Remand for further 
development.  The January 1999 decision was appealed to the 
Court of Appeals for Veterans Claims (Court).  In December 
2000 a joint remand was issued which vacated that portion of 
the Board's January 1999 decision that denied the service 
connection claims as not well grounded.  The Board was 
instructed to reconsider those claims in light of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  According to the Remand, these are 
the sole issues for current appellate consideration.  This 
Remand is issued below in compliance with the Court's order.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board has not identified any 
outstanding medical evidence not previously obtained or 
submitted by the appellant.  This Remand serves as notice to 
the appellant of the following:

Competent medical evidence does not establish that the 
appellants pre-existing hearing loss was aggravated during, 
or as a result of, his military service. 

Competent medical evidence attributes the appellants 
complaints of earaches to his diagnosed non-service connected 
temporomandibular joint disorder following service. 

Competent medical evidence does not establish that the 
appellant currently manifests a chronic skin disorder. 

Competent objective medical evidence does not establish that 
the appellant manifests an eye disorder that was incurred or 
aggravated during, or as a result of, service, or that he 
manifests signs and symptoms of a chronic eye disorder that 
is attributed to any undiagnosed illness. 

Competent objective medical evidence does not establish that 
the appellant manifests a respiratory disability that was 
incurred or aggravated during, or as a result of, service, or 
that he manifests a chronic respiratory disability that is 
attributed to any undiagnosed illness. 

Competent objective medical evidence does not establish that 
the appellant manifests a sleep disorder that was incurred or 
aggravated during, or as a result of, service, or that he 
manifests a sleep disorder that is attributed to any 
undiagnosed illness. 

Competent objective medical evidence does not establish that 
the appellant manifests a neurological or psychiatric 
disability that was incurred or aggravated during, or as a 
result of, service, or that he manifests a chronic 
neurological or psychiatric disability that is attributed to 
any undiagnosed illness. 

Competent objective medical evidence does not establish that 
the appellant manifests a cardiovascular disability that was 
incurred or aggravated during, or as a result of, service, or 
that he manifests a chronic cardiovascular disability that is 
attributed to any undiagnosed illness. 

Competent objective medical evidence does not establish that 
the appellant manifests a genitourinary disability that was 
incurred or aggravated during, or as a result of, service, or 
that he manifests a chronic genitourinary disability that is 
attributed to any undiagnosed illness. 

Competent objective medical evidence does not establish that 
the appellant manifests a musculoskeletal disability, other 
than the service-connected ankle, back and elbow 
disabilities, that was incurred or aggravated during, or as a 
result of, service, or that he manifests a chronic 
musculoskeletal disability that is attributed to any 
undiagnosed illness. 

Competent objective medical evidence does not establish that 
the appellant manifests a dental disability that was incurred 
or aggravated during or as a result of service, or that he 
manifests a chronic dental disability that is attributed to 
any undiagnosed illness.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  If the appellant has competent medical 
evidence that would cure any of the 
evidentiary defects identified by the 
Board or by the RO, he must submit it.

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




